On Rehearing.
Defendant in error did not, as supposed by this court, sue as a citizen and taxpayer, but only as assessor of the county, for the purpose of procuring another levy of taxes to enable him to make another assessment roll and obtain the fees arising therefrom-. No protection was sought for the bondholders, who were not parties to the suit; the only object of the suit being to obtain personal fees of office for defendant in error.
The suit was not filed until after all the rolls for 1931 had been made up and fully approved -by defendant in error in this case and only a few days .before the expiration of the year 1931, in which all the proceedings had been had.
It is doubted, and with reason, that -an assessor could obtain a mandamus to compel the commissioners’ court to make another levy in order that he might profit thereby, but, if it be admitted that he could, this action should have been taken before the rolls had been approved by the assessor, and during the current year, even if the assessor could be held to have the authority to institute the suit, which he did, had it been instituted at the proper time. Still this court judicially knows that the term of the assessor expired on January 1, 1932, and, being a personal action of his, it expired with the termination of his office, and the question therefore becomes a moot one in this court.
If defendant in error should obtain everything that he sought, which was a new levy on road district No. 1 of Hidalgo county, ,it could be of no possible use or benefit to him, or to any one else, under the allegations of his petition. When his term of office expired, this cause of action went out <⅞ existence.
For the reasons indicated, the former judgment of this court is set aside, the judgment of the district court is reversed, and this cause is dismissed.